        Case 4:20-cv-00266-MLB Document 24 Filed 07/21/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION

LILIAN FUENTES-ORTEGA, et al.,

       Plaintiffs,
                                          Civil Action File No.
v.                                        4:20-CV-00266-MLB

UNITED STATES OF AMERICA,

       Defendant.

     ORDER ON SECOND JOINT MOTION TO STAY ALL LITIGATION
                         DEADLINES

      Having read and considered the parties’ Second Joint Motion to Stay All

Litigation Deadlines, and for good cause shown, it is HEREBY ORDERED that

the parties’ Second Joint Motion to Stay All Litigation Deadlines is GRANTED.

All litigation deadlines in this case, including Defendant’s deadline to respond to

Plaintiffs’ First Amended Complaint [Doc. 17], are stayed for an additional sixty

(60) days, up to and including September 14, 2021, following the expiration of the

Court’s current stay Order (Doc. 22).

      SO ORDERED this 21st day of July, 2021.




                                            (1
                                            1
                                         MICH"K E L L. B R O W N
